Exhibit 10.21
PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of October 12, 2005, by
and among Core-Mark Holding Company, Inc., a Delaware corporation (“Holdings”),
Core-Mark International, Inc., a Delaware corporation (“International”),
Core-Mark Holdings I, Inc., a Delaware corporation (“Holdings I”), Core-Mark
Holdings II, Inc., a Delaware corporation (“Holdings II”), Core-Mark Holdings
III, Inc., a Delaware corporation (“Holdings III”), Core-Mark Midcontinent,
Inc., a Arkansas corporation (“Midcontinent”), Core-Mark Interrelated Companies,
Inc., a California corporation (“Interrelated”), Head Distributing Company, a
Georgia corporation (“Head”), Minter-Weisman Co., a Minnesota corporation
(“Minter-Weisman”; each of Holdings, International, Holdings I, Holdings II,
Holdings III, Midcontinent, Interrelated, Head and Minter-Weisman referred to
herein as a “Grantor” and collectively such entities are referred to herein as
the “Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below.
PRELIMINARY STATEMENT
Each of the Grantors, the Administrative Agent, the Loan Parties and the Lenders
are entering into a Credit Agreement dated as of October 12, 2005 (as it may be
amended or modified from time to time, the “Credit Agreement”). The Grantors are
entering into this Security Agreement in order to induce the Lenders to enter
into and extend credit to the Grantors under the Credit Agreement.
ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
“Accounts” shall have the meaning set forth in Article 9 of the UCC and as set
forth in the PPSA, as applicable.
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Grantor under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of any Grantor now or hereafter
existing: (a) under any insurance, indemnities, warranties, and guarantees
provided for or arising out of or in connection with any of the foregoing
agreements; (b) for any damages arising out of or for breach or default under or
in connection with any of the foregoing contracts; (c) to all other amounts from
time to time paid or payable under or in connection with any of the foregoing
agreements; or (d) to exercise or enforce any and all covenants, remedies,
powers and privileges thereunder.

 

 



--------------------------------------------------------------------------------



 



“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC and as
set forth in the PPSA, as applicable.
“Closing Date” means the date of the Credit Agreement.
“Collateral” shall have the meaning set forth in Article II.
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
“Collateral Deposit Accounts” shall have the meaning set forth in
Section 7.1(a).
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
“Collection Account” shall have the meaning set forth in Section 7.1(b).
“Commercial Tort Claims” means the following existing commercial tort claims of
the Grantors: None.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Deposit Account Control Agreements” means agreements, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC and
shall include any bank account (with a deposit function) domiciled in Canada.
“Documents” shall have the meaning set forth in Article 9 of the UCC and shall
include “documents of title” as defined in the PPSA.
“Equipment” shall have the meaning set forth in Article 9 of the UCC and as set
forth in the PPSA, as applicable.
“Event of Default” shall have the meaning set forth in the Credit Agreement.

 

2



--------------------------------------------------------------------------------



 



“Excluded Equity” means any Voting Stock in excess of 65% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person. For the purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
prohibits or required the consent of any Person other than a Grantor and its
Affiliates as a condition to the creation by such Grantor of a Lien thereon, or
any permit, lease, license contract or other agreement held by any Grantor to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law (iii) any “intent to use”
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed) and (iv) Equipment owned by any Grantor that is
subject to a purchase money Lien or a Capital Lease if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease) prohibits or requires the consent of any Person other than a
Grantor and its Affiliates as a condition to the creation of any other Lien on
such Equipment; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and includes, without limitation, credits for tobacco stamp taxes paid and
“intangibles” as defined in the PPSA.
“Goods” shall have the meaning set forth in Article 9 of the UCC and as set
forth in the PPSA, as applicable.
“Instruments” shall have the meaning set forth in Article 9 of the UCC and as
set forth in the PPSA, as applicable.
“Inventory” shall have the meaning set forth in Article 9 of the UCC and as set
forth in the PPSA, as applicable, and includes, without limitation, unaffixed
tobacco stamps.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
“Lock Boxes” shall have the meaning set forth in Section 7.1(a).
“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

 

3



--------------------------------------------------------------------------------



 



“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement; provided that stock
and other ownership interests in inactive Subsidiaries of the Loan Parties that
do not have material assets shall not constitute “Pledged Collateral”.
“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation (including, without limitation, the Civil Code)
of any other province or territory of Canada the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, validity or effect of security interests.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, and (b) after an acceleration
of the Obligations under the Credit Agreement but prior to the date upon which
the Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full or otherwise satisfied, Lenders holding in the
aggregate at least a majority of the sum of the Aggregate Credit Exposure plus
the Banking Services Obligations.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Security” has the meaning set forth in Article 8 of the UCC and as set forth in
the PPSA, as applicable.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which any Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

4



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY INTEREST
2.1 Each of the Grantors hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including, without
limitation:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Copyrights,
Patents and Trademarks;     (iv)   all Documents;     (v)   all Equipment;    
(vi)   all Fixtures (excluding business fixtures not owned by the Grantors);    
(vii)   all General Intangibles;     (viii)   all Goods;     (ix)   all
Instruments;     (x)   all Inventory;     (xi)   all Investment Property;    
(xii)   all cash or cash equivalents;     (xiii)   all letters of credit,
Letter-of-Credit Rights and Supporting Obligations;     (xiv)   all Deposit
Accounts with any bank or other financial institution;     (xv)   all Commercial
Tort Claims;     (xvi)   all Assigned Contracts;     (xvii)   and all accessions
to, substitutions for and replacements, proceeds (including Stock Rights),
insurance proceeds and products of the foregoing, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto and any General Intangibles
at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations; provided, however, that (notwithstanding any other provisions of
this Agreement) “Collateral” shall not include any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

5



--------------------------------------------------------------------------------



 



2.2 The last day of the term of any lease, oral or written, or any agreement
therefor, now held or hereafter acquired by a Grantor, shall be excepted from
the security interest hereby granted and shall not form part of the Collateral,
but such Grantor shall stand possessed of such one day remaining, upon trust to
assign and dispose of the same as the Administrative Agent or any assignee of
such lease or agreement shall direct. If any such lease or agreement therefor
contains a provision which provides in effect that such lease or agreement may
not be assigned, sub leased, charged or encumbered without the leave, license,
consent or approval of the lessor, the application of the security interest
created hereby to any such lease or agreement shall be conditional upon such
leave, license, consent or approval having been obtained.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Grantors represents and warrants to the Administrative Agent and the
Lenders that:
3.1. Title, Perfection and Priority. Each Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against each Grantor in the locations listed on Exhibit H,
the Administrative Agent will have a fully perfected first priority security
interest in that Collateral in which a security interest may be perfected by
filing, subject only to Liens permitted under Section 4.1(e); provided that
unless the Administrative Agent shall file fixture filings in the appropriate
filing offices for the counties where the Fixtures are located, the
Administrative Agent’s perfected security interest in Fixtures may not be a
first priority security interest.
3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of each Grantor, its state or province of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
3.3. Principal Location. Except as may be notified to the Administrative Agent
following the date hereof, each Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed in Exhibit A; no Grantor has
other places of business except those set forth in Exhibit A.
3.4. Collateral Locations. As of the date hereof, all of each Grantor’s
locations where Collateral is located are listed on Exhibit A. As of the date
hereof, all of said locations are owned by each Grantor except for locations
(i) which are leased by such Grantor as lessee and designated in Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Exhibit A.
3.5. Deposit Accounts. As of the date hereof, all of each Grantor’s Deposit
Accounts are listed on Exhibit B.
3.6. Exact Names. Each Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.
3.7. Letter-of-Credit Rights and Chattel Paper. As of the date hereof, Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper of each Grantor, in each
case having a value in excess of $150,000 individually or $500,000 in the
aggregate. Promptly upon request by the Administrative Agent following the
occurrence and during the continuation of an Event of Default, all action by
each Grantor necessary or desirable to protect and perfect the Administrative
Agent’s Lien on each item listed on Exhibit C (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) shall be duly taken and thereafter the Administrative Agent will have
a fully perfected first priority security interest in the Collateral listed on
Exhibit C, subject only to Liens permitted under Section 4.1(e).

 

6



--------------------------------------------------------------------------------



 



3.8. Accounts and Chattel Paper.
(a) The names of the obligors, amounts owing, due dates and other information
with respect to the Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of each Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by each Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, each Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.
(b) The Accounts included on the most recent Borrowing Base Certificate are
Eligible Accounts. All Accounts represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of each
Grantor’s business.
3.9. Inventory. The Inventory included on the most recent Borrowing Base
Certificate is Eligible Inventory. Each Grantor has good, indefeasible and
merchantable title to its Inventory. The sale or other disposition of the
Eligible Inventory by the Administrative Agent following an Event of Default
shall not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which any Grantor is a party or to
which such property is subject.
3.10. Intellectual Property. As of the date hereof, no Grantor has any interest
in, or title to, any material Patent, Trademark or Copyright except as set forth
in Exhibit D. This Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H and this Security Agreement with the United States
Copyright Office, the United States Patent and Trademark Office and the Canadian
Intellectual Property Office, fully perfected first priority security interests
in favor of the Administrative Agent on each Grantor’s Patents, Trademarks and
Copyrights, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from such Grantor; and all action
necessary or desirable to protect and perfect the Administrative Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.
3.11. Filing Requirements. None of the Equipment that constitutes a portion of
the PP&E Component is covered by any certificate of title, except for the
vehicles described in Exhibit E. None of the Collateral is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (a) vehicles and (b) Patents, Trademarks and Copyrights held by each
Grantor and described in Exhibit D.
3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming any Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lenders as the
secured party, (b) as permitted by Section 4.1(e), and (c) precautionary
financing statements filed by lessors of Equipment or Fixtures.
3.13. Pledged Collateral.
(a) As of the date hereof, Exhibit G sets forth a complete and accurate list of
all material Pledged Collateral, including all stock and other ownership
interests in the Loan Parties that constitute Pledged Collateral. As of the date
hereof, each Grantor is the direct, sole beneficial owner and sole holder of
record of the Pledged Collateral listed on Exhibit G as being owned by it, free
and clear of any Liens, except for the security interest granted to the
Administrative Agent for the benefit of the Lenders hereunder and as permitted
by Section 4.1(e). Each Grantor further represents and warrants that (i) all
Pledged Collateral constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in

 

7



--------------------------------------------------------------------------------



 



Article 8 of the UCC (and in the PPSA) as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, the Grantors have so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible, and
(iii) all Pledged Collateral (unless subject to a prior Lien permitted by
Section 4.1(e)) held by a securities intermediary is covered by a control
agreement among such Grantor, the securities intermediary and the Administrative
Agent pursuant to which the Administrative Agent has Control. Notwithstanding
anything to the contrary contained herein, prior to the occurrence and
continuation of an Event of Default, (A) the Administrative Agent will not
perfect upon stock of third parties held by any Grantor or notes receivable held
by any Grantor and (B) the Grantors will have the ability to dispose of any such
stock and notes receivable without the requirement of consent from the
Administrative Agent, provided that in the event that cash dominion is triggered
pursuant to Section 7.3(c), all proceeds of any such sale or disposition shall
be deposited into the Administrative Agent’s Collection Account.
(b) As of the date hereof, except as set forth in Exhibit G, the Grantors own
100% of the issued and outstanding Equity Interests which constitute Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to any Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.
ARTICLE IV
COVENANTS
From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each of the Grantors agrees that:
4.1. General.
(a) Collateral Records. Each Grantor will maintain, in all material respects,
complete and accurate books and records with respect to the Collateral, which
books and records shall be consistent with all Collateral reports distributed by
the Borrowers to the Administrative Agent or any Lender, and furnish to the
Administrative Agent, such reports relating to the Collateral as the
Administrative Agent may from time to time request in accordance with the Credit
Agreement.
(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents as may from time to time be requested by the Administrative Agent in
order to maintain a first perfected security interest in the Collateral. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any UCC or PPSA jurisdiction and may (i) indicate the Collateral
(1) as all assets of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of the PPSA or Article 9 of the UCC or such jurisdiction, or (2) by any other
description which reasonably approximates the description contained in this
Security Agreement, and (ii) contain any other information required by the PPSA
or part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Each Grantor also agrees to furnish any such
information to the Administrative Agent promptly upon request. Each Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
or PPSA jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.
(c) Further Assurances. Each Grantor will, if so reasonably requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports and information
in connection with the Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify in
accordance with the Credit Agreement. Each Grantor also agrees to take any and
all actions necessary to defend title to the Collateral against all persons and
to defend the security interest of the Administrative Agent in the Collateral
and the priority thereof against any Lien not expressly permitted hereunder.

 

8



--------------------------------------------------------------------------------



 



(d) Disposition of Collateral. No Grantor will sell, lease or otherwise dispose
of the Collateral except for dispositions specifically permitted pursuant to
Section 6.05 of the Credit Agreement.
(e) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
(ii) Permitted Encumbrances, and (iii) any other Liens permitted by the Credit
Agreement.
(f) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except as permitted by Section 4.1(e) and precautionary financing
statements filed by lessors of Equipment and Fixtures. Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of the Administrative Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.
(g) Locations. No Grantor will (i) maintain any Collateral having a value in
excess of $150,000 at any location other than those locations listed on
Exhibit A, (ii) otherwise change, or add to, its locations without providing
written notification of such changed or added locations to the Administrative
Agent (and such Grantor will concurrently therewith use commercially reasonable
efforts to obtain a Collateral Access Agreement for each such location to the
extent required by the Credit Agreement), (iii) change its principal place of
business or chief executive office from the location identified on Exhibit A
without providing 21 days’ prior written notice to the Administrative Agent (and
such Grantor will concurrently therewith use commercially reasonable efforts to
obtain a Collateral Access Agreement for each such location to the extent
required by the Credit Agreement and subject to the terms of Section 4.13), or
(iv) maintain any Collateral at any locations outside of the United States or
Canada.
4.2. Receivables.
(a) Certain Agreements on Receivables. No Grantor will (i) make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or (ii) accept in satisfaction of a Receivable less than the
original amount thereof, in either case except in the ordinary course of such
Grantor’s business, except that, prior to the occurrence of an Event of Default,
the Grantors may make discounts, credits, rebates and other reductions and
accept satisfaction less than the original amount of Accounts arising from the
sale of Inventory in accordance with their present policies and in the ordinary
course of business.
(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at the Grantors’ sole expense,
all amounts due or hereafter due to such Grantor under the Receivables in
accordance with its present policies and in the ordinary course of business.
(c) Delivery of Invoices. Each Grantor will deliver to the Administrative Agent
promptly upon its request after the occurrence and during the continuation of an
Event of Default duplicate invoices with respect to each Account bearing such
language of assignment as the Administrative Agent shall reasonably specify.
(d) Electronic Chattel Paper. Promptly upon request by the Administrative Agent
following the occurrence and during the continuation of an Event of Default,
each Grantor shall take all steps necessary to grant the Administrative Agent
Control of all electronic chattel paper having a value in excess of $150,000
individually or $500,000 in the aggregate in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 

9



--------------------------------------------------------------------------------



 



4.3. Inventory and Equipment.
(a) Maintenance of Goods. Each Grantor will do all things necessary to maintain,
preserve, protect and keep the Inventory and, in all material respects, the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
except for ordinary wear and tear in respect of the Equipment.
(b) Returned Inventory. If an Account Debtor returns any Inventory to any
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum if
appropriate to the Account Debtor in the appropriate amount. In the event any
Account Debtor returns a material amount of Inventory outside the normal course
of business to any Grantor when an Event of Default exists and the Obligations
have been accelerated pursuant to the terms of the Credit Agreement, such
Grantor, upon the reasonable request of the Administrative Agent, shall:
(i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent. All
returned Inventory shall be subject to the Administrative Agent’s Liens thereon.
Whenever any Inventory is returned, the related Account shall be deemed
ineligible to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory.
(c) Inventory Count; Perpetual Inventory System. The Grantors will conduct a
physical count of the Inventory at least once per Fiscal Year, and after and
during the continuation of an Event of Default, at such other times as the
Administrative Agent reasonably requests. The Grantors, at their own expense,
shall deliver to the Administrative Agent the results of each physical
verification, which any Grantor has made, or has caused any other Person to make
on its behalf, of all or any portion of its Inventory. The Grantors will
maintain a perpetual inventory reporting system at all times.
(d) PP&E Component Equipment. Each Grantor shall promptly inform the
Administrative Agent of any additions to or deletions from the Equipment that
constitutes a portion of the PP&E Component which individually exceed $250,000.
The Grantors shall not permit any Equipment that constitutes a portion of the
PP&E Component to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property the Administrative Agent does not have a Lien. The Grantors
will not, if applicable, without the Administrative Agent’s prior written
consent, alter or remove any identifying symbol or number on any of the
Grantors’ Equipment constituting Collateral.
(e) Titled Vehicles. Each Grantor will give the Administrative Agent notice of
its acquisition of any vehicle covered by a certificate of title that
constitutes a portion of the PP&E Component and deliver to the Administrative
Agent, upon request, the original of the vehicle title certificate with respect
to any such vehicle and provide and/or file all other documents or instruments
necessary to have the Lien of the Administrative Agent noted on any such
certificate or with the appropriate state office.
4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Each
Grantor will (a) promptly upon the request of the Administrative Agent after the
occurrence and during the continuation of an Event of Default, deliver to the
Administrative Agent the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (b) hold in trust for
the Administrative Agent upon receipt and promptly upon the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, deliver to the Administrative Agent any Chattel Paper,
Securities and Instruments constituting Collateral, (c) hold in trust for the
Administrative Agent upon receipt and (i) upon the Administrative Agent’s
request, deliver to the Administrative Agent any Document evidencing,
constituting or relating to Inventory, in each case having a value in excess of
$150,000 individually, and (ii) upon the Administrative Agent’s request after
the occurrence and during the continuation of an Event of Default, deliver to
the Administrative Agent any Document evidencing, constituting or relating to
other Collateral, in each case having a value in excess of $150,000
individually, and (d) upon the Administrative Agent’s request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which the Grantor
will pledge such additional Collateral. Each Grantor hereby authorizes the
Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral set forth in such Amendments shall be
considered to be part of the Collateral.

 

10



--------------------------------------------------------------------------------



 



4.5. Uncertificated Pledged Collateral. Each Grantor will take any actions
necessary to cause (a) the issuers of uncertificated securities which are
Pledged Collateral and (b) any securities intermediary which is the holder of
any Pledged Collateral, to cause the Administrative Agent to have and retain
Control over such Pledged Collateral. Without limiting the foregoing, the
Grantors will, with respect to Pledged Collateral held with a securities
intermediary having a value in excess of $150,000 individually, cause such
securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control.
4.6. Pledged Collateral.
(a) Changes in Capital Structure of Issuers. No Grantor will (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral to
dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d)) or merge,
amalgamate or consolidate with any other entity, or (ii) vote any Pledged
Collateral in favor of any of the foregoing, except in each case to the extent
permitted by the Credit Agreement.
(b) Issuance of Additional Securities. No Grantor will permit or suffer the
issuer of an Equity Interest constituting Pledged Collateral, if such issuer is
a wholly owned Subsidiary of such Grantor, to issue additional Equity Interests,
any right to receive the same or any right to receive earnings, except to such
Grantor.
(c) Registration of Pledged Collateral. After the occurrence and during the
continuation of an Event of Default, each Grantor will permit any registerable
Pledged Collateral to be registered in the name of the Administrative Agent or
its nominee at any time at the option of the Required Secured Parties.
(d) Exercise of Rights in Pledged Collateral.
(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantors shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Credit Agreement or any other Loan Document; provided
however, that no vote or other right shall be exercised or action taken which
would have the effect of impairing the rights of the Administrative Agent in
respect of the Pledged Collateral.
(ii) The Grantors will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default,
without notice, to exercise all voting rights or other rights relating to
Pledged Collateral, including, without limitation, exchange, subscription or any
other rights, privileges, or options pertaining to any Equity Interest or
Investment Property constituting Pledged Collateral as if it were the absolute
owner thereof.
(iii) Each Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral to the
extent not in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

11



--------------------------------------------------------------------------------



 



(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Grantor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).
4.7. Intellectual Property.
(a) Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any material
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, the Canadian Intellectual Property Office or any court) regarding any
Grantor’s ownership of any Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.
(b) If any Grantor, either directly or through any agent, employee, licensee or
designee, files an application for the registration of any material Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office, the Canadian Intellectual Property Office or any
similar office or agency such Grantor shall give the Administrative Agent
written notice thereof on a quarterly basis, and, upon request of the
Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s first priority security interest on such
Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.
(c) Each Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the material
Patents, Trademarks and Copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall reasonably determine that such Patent, Trademark or
Copyright is not material to the conduct of such Grantor’s business.
(d) Each Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Administrative Agent shall reasonably
request under the circumstances to protect such Patent, Trademark or Copyright.
In the event that any Grantor institutes suit because any of the Patents,
Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.
4.8 Commercial Tort Claims. Each Grantor shall promptly, and in any event within
two Business Days after the same is acquired by it having a value in excess of
$150,000 individually, notify the Administrative Agent of any commercial tort
claim (as defined in the UCC) acquired by it after the Closing Date and, unless
the Administrative Agent otherwise consents, the Grantor shall enter into an
amendment to this Security Agreement, in the form of Exhibit I hereto, granting
to Administrative Agent a first priority security interest in such commercial
tort claim.

 

12



--------------------------------------------------------------------------------



 



4.9. Letter-of-Credit Rights. If, following the occurrence and during the
continuation of an Event of Default, any Grantor is or becomes the beneficiary
of a letter of credit, such Grantor shall promptly, and in any event within two
Business Days after becoming a beneficiary, notify the Administrative Agent
thereof and if requested by the Administrative Agent promptly request the issuer
and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent and (ii) if the
Administrative Agent has the right to exercise cash dominion pursuant to the
terms of Section 7.3 of this Agreement, agree to direct all payments thereunder
to a Deposit Account at the Administrative Agent or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 2.18 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.
4.10. [Intentionally omitted.]
4.11. No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies,
provided that the foregoing are exercised by the Administrative Agent in
accordance with the terms hereof and all Requirements of Law.
4.12. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency or by any other
Governmental Authority as a “Special Flood Hazard Area” or “flood zone or area”,
the Grantors shall purchase and maintain flood insurance on such Collateral
(including any personal property which is located on any real property leased by
such Loan Party within a “Special Flood Hazard Area” or “flood zone or area”).
The amount of all insurance required by this Section shall at a minimum comply
with applicable law, including, without limitation, the Flood Disaster
Protection Act of 1973, as amended. All premiums on such insurance shall be paid
when due by the Grantors, and copies of the policies delivered to the
Administrative Agent. If the Grantors fail to obtain any insurance as required
by this Section, the Administrative Agent at the direction of the Required
Lenders may obtain such insurance at the Grantors’ expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantors’ failure to maintain such insurance or pay any
premiums therefor.
(b) All insurance policies required under Section 5.09 of the Credit Agreement
shall name the Administrative Agent (for the benefit of the Administrative Agent
and the Lenders) as an additional insured or as loss payee, as applicable, and
shall contain loss payable clauses or mortgagee clauses, through endorsements in
form and substance satisfactory to the Administrative Agent, which provide that:
(i) all proceeds thereunder with respect to any Collateral shall be payable to
the Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty days prior written notice given
to the Administrative Agent.
4.13. Collateral Access Agreements. The Grantors shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent. With respect to such locations or
warehouse space leased as of the Closing Date and thereafter, if the
Administrative Agent has not received a Collateral Access Agreement within
45 days after the Closing Date (or, if later, as of the date such location is
acquired or leased), Borrower’s Eligible Inventory at that location shall be
subject to such Reserves as may be established by the Administrative Agent in
accordance with the Credit Agreement. After the Closing Date, no real property
or warehouse space shall be leased by any Grantor and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date, unless and until a satisfactory Collateral Access Agreement shall
first have been obtained with respect to such location and if it has not been
obtained, Borrower’s Eligible Inventory at that location shall be subject to the
establishment of Reserves in accordance with the Credit Agreement. Each Grantor
shall timely and fully pay and perform its material obligations under all leases
and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located except in the case of a bona
fide dispute.

 

13



--------------------------------------------------------------------------------



 



4.14. Deposit Account Control Agreements. Each Grantor will provide to the
Administrative Agent upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of such Grantor as set forth in the Security Agreement other
than (i) payroll, tax, escrow and other fiduciary accounts (provided that such
accounts will be funded only from an account that is subject to a Deposit
Account Control Agreement and if at any time any payments from account debtors
or other proceeds of Collateral are sent directly to any of such accounts, a
Deposit Account Control Agreement will be required with respect to such account)
and (ii) the deposit account maintained at Wilson & Muir Bank & Trust Co.,
wherein Grantor will not retain collected funds for more than one business day
(all other funds being transferred to an account governed by a Deposit Account
Control Agreement).
4.15. Change of Name or Location; Change of Fiscal Year. No Grantor shall
(a) change its name as it appears in official filings in the state or province
of its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state or province of incorporation or other organization, or
(e) change its state or province of incorporation or organization, in each case,
unless the Administrative Agent shall have received at least thirty days prior
written notice of such change and the Administrative Agent shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Administrative Agent’s security
interest in the Collateral, or (2) any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of Lenders, in any Collateral), provided that,
any new location shall be in the continental U.S.
4.16 Assigned Contracts. Upon request by the Administrative Agent after the
occurrence and during the continuation of an Event of Default, each Grantor will
use its best efforts to secure all consents and approvals necessary or
appropriate for the assignment to or for the benefit of the Administrative Agent
of any Assigned Contract held by such Grantor and to enforce the security
interests granted hereunder. Each Grantor shall fully perform all of its
material obligations under each of the Assigned Contracts, and shall enforce all
of its material rights and remedies thereunder, in each case, as it deems
appropriate in its business judgment; provided however, that no Grantor shall
take any action or fail to take any action with respect to its Assigned
Contracts which would cause the termination of an Assigned Contract. Without
limiting the generality of the foregoing, each Grantor shall take all action
necessary or appropriate to permit, and shall not take any action which would
have any materially adverse effect upon, the full enforcement of all
indemnification rights under its Assigned Contracts. The Grantors shall notify
the Administrative Agent and the Lenders in writing, promptly after any Grantor
becomes aware thereof, of any event or fact which could give rise to a material
claim by it for indemnification under any of its Assigned Contracts, and shall
diligently pursue such right and report to the Administrative Agent on all
further developments with respect thereto. If the Administrative Agent has the
right to exercise cash dominion pursuant to the terms of Section 7.3 of this
Agreement, the Grantors shall deposit into a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all amounts received by any Grantor as indemnification or
otherwise pursuant to its Assigned Contracts. If any Grantor shall fail after
the Administrative Agent’s demand to pursue diligently any right under its
Assigned Contracts, or if an Event of Default then exists, the Administrative
Agent may, and at the direction of the Required Secured Parties shall, directly
enforce such right in its own or such Grantor’s name and may enter into

 

14



--------------------------------------------------------------------------------



 



such settlements or other agreements with respect thereto as the Administrative
Agent or the Required Secured Parties, as applicable, shall determine. In any
suit, proceeding or action brought by the Administrative Agent for the benefit
of the Lenders under any Assigned Contract for any sum owing thereunder or to
enforce any provision thereof, the Grantors shall indemnify and hold the
Administrative Agent and Lenders harmless from and against all expense, loss or
damage suffered by reason of any defense, setoff, counterclaims, recoupment, or
reduction of liability whatsoever of the obligor thereunder arising out of a
breach by any Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing from any Grantor to or in
favor of such obligor or its successors. All such obligations of the Grantors
shall be and remain enforceable only against the Grantors and shall not be
enforceable against the Administrative Agent or the Lenders. Notwithstanding any
provision hereof to the contrary, each Grantor shall at all times remain liable
to observe and perform all of its duties and obligations under its Assigned
Contracts, and the Administrative Agent’s or any Lender’s exercise of any of
their respective rights with respect to the Collateral shall not release any
Grantor from any of such duties and obligations. Neither the Administrative
Agent nor any Lender shall be obligated to perform or fulfill any of any
Grantor’s duties or obligations under its Assigned Contracts or to make any
payment thereunder, or to make any inquiry as to the nature or sufficiency of
any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.
ARTICLE V
REMEDIES
5.1. [Intentionally omitted.]
5.2. Remedies.
(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:
(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;
(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral), the PPSA or under
any other applicable domestic or foreign law (including, without limitation, any
law governing the exercise of a bank’s right of setoff or bankers’ lien) when a
debtor is in default under a security agreement;
(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;
(iv) concurrently with written notice to the Grantors (except as specifically
provided in Section 8.1 or elsewhere herein), enter the premises of any Grantor
where any Collateral is located (through self-help and without judicial process)
to collect, receive, assemble, process, appropriate, sell, lease, assign, grant
an option or options to purchase or otherwise dispose of, deliver, or realize
upon, the Collateral or any part thereof in one or more parcels at public or
private sale or sales (which sales may be adjourned or continued from time to
time with or without notice and may take place at such Grantor’s premises or
elsewhere), for cash, on credit or for future delivery without assumption of any
credit risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and

 

15



--------------------------------------------------------------------------------



 



(v) concurrently with written notice to the Grantors, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.
(b) The Administrative Agent, on behalf of the Lenders, shall comply with any
applicable state, provincial or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Lenders, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.
(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Lenders), with respect to such
appointment without prior notice or hearing as to such appointment.
(e) Notwithstanding the foregoing, neither the Administrative Agent nor the
Lenders shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
(f) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if such
Grantor and the issuer would agree to do so.
(g) The Administrative Agent may, in addition to any other rights it may have,
appoint by instrument in writing a receiver or receiver and manager (both of
which are herein called a “Receiver”) of all or any part of the Collateral or
may institute proceedings in any court of competent jurisdiction for the
appointment of such a Receiver. Any such Receiver is hereby given and shall have
the same powers and rights and exclusions and limitations of liability as the
Administrative Agent has under this Security Agreement or the Credit Agreement,
at law or in equity. In exercising any such powers, any such Receiver shall, to
the extent permitted by law, act as and for all purposes shall be deemed to be
the agent of the Grantors and the Administrative Agent and the Lenders shall not
be responsible for any act or default of any such Receiver. The Administrative
Agent may appoint one or more Receivers hereunder or under the Credit Agreement
and may remove any such Receiver or Receivers and appoint another or others in
his or their stead from time to time. Any Receiver so appointed may be an
officer or employee of the Administrative Agent. A court need not appoint,
ratify the appointment by the Administrative Agent of or otherwise supervise in
any manner the actions of any Receiver. Upon a Grantor receiving notice from the
Administrative Agent of the taking of possession of the Collateral or the
appointment of a Receiver, all powers, functions, rights and privileges of each
of the directors and officers of such Grantor with respect to the Collateral
shall cease, unless specifically continued by the written consent of the
Administrative Agent.

 

16



--------------------------------------------------------------------------------



 



(h) The Administrative Agent may charge on its own behalf and pay to others,
sums for costs and expenses incurred including, without limitation, legal fees
and expenses on a solicitor and his own client scale and Receivers’ and
accounting fees, in or in connection with seizing, collecting, realizing,
disposing, enforcing or otherwise dealing with the Collateral and in connection
with the protection and enforcement of the rights of the Administrative Agent
hereunder including, without limitation, in connection with advice with respect
to any of the foregoing. The amount of such sums shall be deemed advanced to the
Grantors by the Administrative Agent, shall become part of the Secured
Obligations and shall be secured by this Security Agreement.
5.3. Grantors’ Obligations Upon Events of Default. Upon the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, the Grantors will:
(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent in accordance with applicable law, whether
at the Grantors’ premises or elsewhere;
(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantors for such use
and occupancy;
(c) take, or cause an issuer of Pledged Collateral to take, any and all
reasonable actions necessary to enable the Administrative Agent to consummate a
public sale or other disposition of the Pledged Collateral; and
(d) at its own expense, cause the independent certified public accountants then
engaged by the Grantors or such other auditors selected by the Grantors and
reasonably acceptable to the Administrative Agent to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the Grantors: (i) a reconciliation of all Accounts; (ii) an aging of
all Accounts; (iii) trial balances; and (iv) a test verification of such
Accounts.
5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies following the occurrence and during the continuation of
an Event of Default, each Grantor hereby (a) grants to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
property Rights now owned or hereafter acquired by any Grantor, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (b) irrevocably
agrees that the Administrative Agent may sell any of the Grantors’ Inventory
directly to any person, including without limitation persons who have previously
purchased the Grantors’ Inventory from any Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to any Grantor and any Inventory that is covered by any Copyright owned
by or licensed to any Grantor and the Administrative Agent may finish any work
in process and affix any Trademark owned by or licensed to any Grantor and sell
such Inventory as provided herein.

 

17



--------------------------------------------------------------------------------



 



ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
6.1. Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of such Grantor, parties to contracts
with such Grantor and obligors in respect of Instruments of such Grantor to
verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.
6.2. Authorization for Secured Party to Take Certain Action.
(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the reasonable discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s reasonable discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) either if the Administrative Agent has the
right to exercise cash dominion pursuant to the terms of Section 7.3 of this
Agreement or upon the occurrence and during the continuation of an Event of
Default, to endorse, apply and, after the occurrence and during the continuation
of any Event of Default, collect any cash proceeds of the Collateral, (iii) to
file a carbon, photographic or other reproduction of this Security Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) upon the occurrence and during
the continuation of an Event of Default, to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged Collateral, (v) either if the Administrative Agent has the right to
exercise cash dominion pursuant to the terms of Section 7.3 of this Agreement or
upon the occurrence and during the continuation of an Event of Default, to apply
the proceeds of any Collateral received by the Administrative Agent to the
Secured Obligations as provided in Section 7.3, (vi) upon the occurrence and
during the continuation of an Event of Default, to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), (vii) to contact Account Debtors in
accordance with the Administrative Agent’s customary practices in order to
verify information regarding the Accounts, (viii) upon the occurrence and during
the continuation of an Event of Default, to demand payment or enforce payment of
the Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) upon the occurrence and during the
continuation of an Event of Default, to sign such Grantor’s name on any invoice
or bill of lading relating to the Receivables, drafts against any Account Debtor
of such Grantor, assignments and verifications of Receivables, (x) upon the
occurrence and during the continuation of an Event of Default, to exercise all
of such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) upon the occurrence and during the
continuation of an Event of Default, to settle, adjust, compromise, extend or
renew the Receivables, (xii) upon the occurrence and during the continuation of
an Event of Default, to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) upon the occurrence and during the
continuation of an Event of Default, to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) upon the occurrence and during the continuation of
an Event of Default, to prepare, file and sign such Grantor’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables, (xv) upon the occurrence and during the continuation of an
Event of Default, to change the address for delivery of mail addressed to such
Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) upon
the occurrence and during the continuation of an Event of Default, to do all
other acts and things necessary to carry out this Security Agreement; and each
Grantor agrees to reimburse the Administrative Agent on demand for any payment
made or any expense incurred by the Administrative Agent in connection with any
of the foregoing; provided that, this authorization shall not relieve any
Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement.

 

18



--------------------------------------------------------------------------------



 



(b) All acts of said attorney or designee in accordance with the terms hereof
are hereby ratified and approved. The powers conferred on the Administrative
Agent, for the benefit of the Administrative Agent and Lenders, under this
Section 6.2 are solely to protect the Administrative Agent’s interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers.
6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF SUCH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.
6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE AGENT AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE AGENT, NOR ANY LENDER, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

19



--------------------------------------------------------------------------------



 



ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
7.1. Collection of Receivables.
(a) On or before the Closing Date, each Grantor shall (a) execute and deliver to
the Administrative Agent Deposit Account Control Agreements for each Deposit
Account maintained by such Grantor into which all cash, checks or other similar
payments relating to or constituting payments made in respect of Receivables
will be deposited, to the extent a Deposit Account Control Agreement over such
Deposit Account is required by the terms of Section 4.14 (each, a “Collateral
Deposit Account”), which Collateral Deposit Accounts are identified as such on
Exhibit B, and (b) enter into to irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Administrative Agent for all existing
lock boxes of the Grantors into which all cash, checks or other similar payments
relating to or constituting payments made in respect of Receivables will be
deposited (the “Lock Boxes”), which Lock Boxes are identified as such on
Exhibit B, which agreements shall be accompanied by an acknowledgment by the
bank where the Lock Box is located of the Lien of the Administrative Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to the Collection Account (a “Lock Box Agreement”) upon receipt by the
depository banks of a control notice from the Administrative Agent pursuant to
the terms of such agreements. After the Closing Date, each Grantor will comply
with the terms of Section 7.2.
(b) At all times that the Administrative Agent has the right to exercise cash
dominion pursuant to the terms of Section 7.3(c) of this Agreement and upon
receipt by the depository banks of a control notice from the Administrative
Agent, each depository bank will restrict Grantor’s access to funds within the
Collateral Deposit Account. Each Grantor shall insure that future deposits
constituting payments made in respect of Receivables continue to be made into
Collateral Deposit Accounts. At all times that the Administrative Agent has the
right to exercise cash dominion pursuant to the terms of Section 7.3(c) of this
Agreement, (i) the Administrative Agent shall have sole access to the Lock Boxes
and the Collateral Deposit Accounts and each Grantor shall take all actions
necessary to grant the Administrative Agent such sole access, (ii) no Grantor
shall remove any item from the Lock Boxes or the Collateral Deposit Accounts
without the Administrative Agent’s prior written consent, (iii) if any Grantor
should refuse or neglect to notify any Account Debtor to forward payments
directly to a Lock Box subject to a Lock Box Agreement or a Collateral Deposit
Account subject to a Deposit Account Control Agreement after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to Account Debtor, (iv) if notwithstanding the foregoing
instructions, any Grantor receives any proceeds of any Receivables, such Grantor
shall receive such payments in trust for the Administrative Agent, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Collateral Deposit Account, (v) all funds deposited into any Lock Box subject to
a Lock Box Agreement or any Collateral Deposit Account will be swept on a daily
basis into a collection account maintained by the Grantor with the
Administrative Agent (the “Collection Account”), and (vi) the Administrative
Agent shall hold and apply funds received into the Collection Account as
provided by the terms of Section 2.18(b) of the Credit Agreement.
7.2. Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account, other Deposit Account, or establishing
a new Lock Box, the Grantors shall (a) obtain the Administrative Agent’s consent
in writing to the opening of such Deposit Account or Lock Box, and (b) cause
each bank or financial institution in which it seeks to open (i) a Deposit
Account, to enter into a Deposit Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent Control of such
Deposit Account in the event rights of cash dominion are exercised, or (ii) a
Lock Box, to enter into a Lock Box Agreement with the Administrative Agent in
order to give the Administrative Agent Control of the Lock Box in the event
rights of cash dominion are exercised. In the case of Deposit Accounts or Lock
Boxes maintained with Lenders, the terms of such letter shall be subject to the
provisions of the Credit Agreement regarding setoffs. The main disbursement
accounts of the Borrowers shall at all times be located at a bank that is a
Lender under the Credit Agreement or with banks otherwise acceptable to the
Administrative Agent in its Permitted Discretion.
7.3. Application of Proceeds; Deficiency. (a) At all times that Administrative
Agent does not have the right to exercise cash dominion or has chosen not to
exercise such right, all amounts deposited into Grantor’s accounts shall remain
at the disposal of the Grantor and may be disbursed or otherwise used in the
Grantor’s sole discretion.
(b) If, at any time, cash dominion under Section 7.3(c) has been triggered, and
the Grantor thereafter maintains (i) average Availability greater than or equal
to $40,000,000 for a 90-day period and (ii) Availability not less than
$35,000,000 at all times during such 90-day period, the cash dominion in
Section 7.3(c) shall no longer be deemed to be triggered and discretionary
rights to the use of funds in a depository account shall return to the Grantor
and funds deposited in Collateral Deposit Accounts shall no longer be swept into
the Collection Account.

 

20



--------------------------------------------------------------------------------



 



(c) If at any time, (i) Availability is less than $35,000,000, or (ii) a Default
or Event of Default has occurred and is continuing, the Administrative Agent may
exercise its cash dominion rights by delivering instructions to each depository
bank having a Deposit Account Control Agreement that requires all other cash
proceeds in the account to be directed to the Administrative Agent’s Collection
Account as described in Section 7.1(b). If this Section 7.3(c) has been
triggered, the Administrative Agent shall (or, in the case of Canadian
Collateral Deposit Accounts, may) have exclusive control over said Collateral
Deposit Account and any such proceeds shall be applied in the order set forth in
Section 2.18(b) of the Credit Agreement. If proceeds are being applied according
to Section 2.18(b) of the Credit Agreement, the balance, if any, after all of
the Secured Obligations have been satisfied shall be deposited by the
Administrative Agent into the Grantors’ general operating account with the
Administrative Agent or such other account with a Lender and subject to a
Deposit Account Control Agreement designated by the Grantors in writing to the
Administrative Agent. The Grantors shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any reasonable attorneys’ fees and other
reasonable expenses incurred by Administrative Agent or any Lender to collect
such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
8.1. Waivers. Each Grantor hereby waives, to the extent permitted under
applicable law, notice of the time and place of any public sale or the time
after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to the
Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, the Grantors acknowledge and agree that it
is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by

 

21



--------------------------------------------------------------------------------



 



other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Grantors, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.
8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.16, 5.3,
or 8.7 or in Article VII will cause irreparable injury to the Administrative
Agent and the Lenders, that the Administrative Agent and Lenders have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the Lenders to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against each
Grantor.
8.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantors and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the Administrative Agent or the
Lenders unless such authorization is in writing signed by the Administrative
Agent with the consent or at the direction of the Required Secured Parties.

 

22



--------------------------------------------------------------------------------



 



8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Secured
Obligations have been paid in full.
8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition or proposal be filed by
or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, hereunder.
8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

23



--------------------------------------------------------------------------------



 



8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal, Provincial or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by any Grantor in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.
8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.
8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the Administrative Agent as required by the Credit Agreement) and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Secured Obligations are outstanding.
8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.
8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS. PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY JURISDICTION, OTHER THAN NEW
YORK, SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION
OF ANY LIEN IN THE COLLATERAL, OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN THE COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTION
SHALL CONTINUE TO APPLY TO THAT EXTENT.
8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
document related hereto, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee or referees to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of Lender, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) the Borrowers
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

 

24



--------------------------------------------------------------------------------



 



8.18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
8.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Lender is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Lenders, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Lenders or the Grantors, and any claim for Patent, Trademark or Copyright
infringement).
8.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
8.21. Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Lender(s) or the Administrative Agent on behalf of the
Lenders could purchase in the Chicago foreign exchange market, the Original
Currency with the Second Currency on the date two (2) Business Days preceding
that on which judgment is given. Each Grantor agrees that its obligation in
respect of any Original Currency due from it hereunder shall, notwithstanding
any judgment or payment in such other currency, be discharged only to the extent
that, on the Business Day following the date the Lender(s) or the Administrative
Agent on behalf of the Lenders receives payment of any sum so adjudged to be due
hereunder in the Second Currency, the Lender(s) or the Administrative Agent on
behalf of the Lenders may, in accordance with normal banking procedures,
purchase, in the Chicago foreign exchange market, the Original Currency with the
amount of the Second Currency so paid; and if the amount of the Original
Currency so purchased or could have been so purchased is less than the amount
originally due in the Original Currency, each Grantor agrees as a separate
obligation and notwithstanding any such payment or judgment to indemnify the
Lender(s) or the Administrative Agent on behalf of the Lenders against such
loss. The term “rate of exchange” in this Section 8.21 means the spot rate at
which the Administrative Agent, in accordance with normal practices, is able on
the relevant date to purchase the Original Currency with the Second Currency,
and includes any premium and costs of exchange payable in connection with such
purchase.

 

25



--------------------------------------------------------------------------------



 



It is the express wish of the parties that this agreement and any related
documents be drawn up and executed in English. Il est la volonte expresse des
Parties que cette convention et tous les documents s’y rattachant soient rediges
et signes en anglais.
ARTICLE IX
NOTICES
9.1. Sending Notices. (a) Any notice required or permitted to be given under
this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (i) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (ii) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the address(es) set forth on Exhibit A as their principal place of business,
and to the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.
(b) Any reporting notice required to be given under this Security Agreement by
the Grantors to the Administrative Agent may be given on a quarterly basis
unless otherwise specified herein.
9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Page Follows]

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

            GRANTORS:

CORE-MARK HOLDING COMPANY, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        CORE-MARK INTERNATIONAL, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        CORE-MARK HOLDINGS I, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        CORE-MARK HOLDINGS II, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        CORE-MARK HOLDINGS III, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        CORE-MARK MIDCONTINENT, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer     

 

 



--------------------------------------------------------------------------------



 



            CORE-MARK INTERRELATED COMPANIES, INC.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        HEAD DISTRIBUTING COMPANY
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer        MINTER-WEISMAN CO.
      By:   /s/ Stacy Loretz-Congdon         Name:   Stacy Loretz-Congdon       
Title:   Treasurer     

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Courtney Jeans         Name:   Courtney Jeans        Title:  
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

My Commission Expires: 12-03-08

             
STATE OF California
    )      
 
    ) SS    
COUNTY OF San Mateo
    )      

The foregoing instrument was acknowledged before me this 12 day of October,
2005, by Stacey Loretz-Congden, a Treasurer of each of the Grantors, on behalf
of said entities.
Notary Public Christina Vilches
My commission expires: 12-03-08

 

 



--------------------------------------------------------------------------------



 



My Commission Expires:

             
STATE OF Texas
    )      
 
    ) SS    
COUNTY OF Dallas
    )      

The foregoing instrument was acknowledged before me this 12 day of October,
2005, by Courtney Jeans, a V.P. of JPM Chase, on behalf of said _____.
Notary Public Maria E. Cortes
My commission expires:                     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
PLEDGE AND SECURITY AGREEMENT
Grantors’ Information and Collateral Locations
(See Sections 3.2, 3.3, 3.4, 9.1 of Security Agreement)

     
Paragraph 3.2
  Type and Jurisdiction of Organization. Organizational and Identification
Numbers.
 
   
 
  Refer to Credit Agreement Schedule 3.15.
 
   
Paragraph 3.3
  Principal Location.
 
   
 
  395 Oyster Point Blvd.
Suite 415
South San Francisco, CA 94080
 
   
Paragraph 3.4
  Collateral Locations.
 
   
 
  Refer to Credit Agreement Schedule 3.05(a).
 
   
Paragraph 9.1
  Sending Notices.
 
   
 
  395 Oyster Point Blvd.
Suite 415
South San Francisco, CA 94080
Attn: Treasurer
Fax #: 650-589-4010

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
PLEDGE AND SECURITY AGREEMENT
(see Section 3.5 of Security Agreement)
As of September 2, 2005

                          Check if a                 Collateral                
Deposit         Company Name   Name of Institution   Account   Type of Account  
Description of Account
 
               
Core-Mark International, Inc.
  JP Morgan Chase       Depository   US Cash Concentration account
 
               
Head Distributing Co.
  Bank Of America   ü   Depository   Depository
 
               
Core-Mark International, Inc.
  Wells Fargo   ü   Lockbox — Depository   Depository / includes Lockbox/NON CA
 
               
Core-Mark International, Inc.
  Wells Fargo   ü   Lockbox — Depository   Depository / includes Lockbox/CALIF
 
               
Core-Mark International, Inc.
  Wells Fargo   ü   Depository   Depository non a/r receipts
 
               
Core-Mark International, Inc.
  Bank Of Montreal   ü   Depository/Disbursement   C$ Concentration acct
 
               
Core-Mark International, Inc.
  Scotia Bank   ü   Depository   Visa / Calgary
 
               
Core-Mark International, Inc.
  Scotia Bank   ü   Depository   Visa / Vancouver
 
               
Core-Mark International, Inc.
  Scotia Bank   ü   Depository   Visa / Winnipeg
 
               
Core-Mark International, Inc.
  Wilson & Muir       Depository   Kentucky Depository

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
PLEDGE AND SECURITY AGREEMENT
Letter of Credit Reporting, Chattel Paper
(See Section 3.7 of Security Agreement)
Letter of Credit Rights

None.
Chattel Paper

Refer to Credit Agreement Schedule 6.04 (2). [See Attached]

 

 



--------------------------------------------------------------------------------



 



Schedule 6.04 to Credit Agreement
Existing Investments
Stock Holdings
1) Investments

                                      Number     Estimated Share     Holdings  
        Company Name   Shares     Price     Value      Exchange   Holder
 
                               
ILD Holdings, Inc.
    600     $ 120.00     $ 72,000     Non-Public   Head Distributing Company
 
                               
Prudential Financial
    51     $ 65.87     $ 3,359     NYSE   Minter — Weisman Co. Can
 
                               
Altria Group, Inc. Direct Stock Purchase and Dividend Reinvestment Plan
    6.084     $ 71.94     $ 438     NYSE   Minter — Weisman Co. Can
Altria Group, Inc. Direct Stock Purchase and Dividend Reinvestment Plan
    6.102     $ 71.94     $ 439     NYSE   Adel Grocery Company
Altria Group, Inc. Direct Stock Purchase and Dividend Reinvestment Plan
    6.148     $ 71.94     $ 442     NYSE   Core-Mark Distribution Inc.
 
                               
Duckwall-Alco Stores
    262     $ 23.73     $ 6,217     NASDAQ   Core-Mark International, Inc.  
Duckwall-Alco Stores
    482     $ 23.73     $ 11,438     NASDAQ    
 
                               
Ames Department Stores
    3,654     $ 0.0015     $ 5     Pink Sheet   Core-Mark Distributors
Affiliated Foods, Inc.
    169     $ 207.10     $ 35,000         Core-Mark Midcontinent
Affiliated Foods, Inc.
    6     $ 206.00     $ 1,236          
Affiliated Foods, Inc.
    25     $ 100.00     $ 2,500          
 
                               
 
                  $ 133,075          

             
2) Notes Receivable
             
Customer Name
  Original
Date   Note Receivable
 
           
BLUE CHIP (Eureka Management Group)
    2/18/2003     218,510
 
           
MLK
    11/10/1991     40,224
 
           
LOGANVILLE CHEVRON
    11/1/2000     15,568

3) Guarantees
Include by reference Schedule 6.01, Item (1) to the Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
PLEDGE AND SECURITY AGREEMENT
INTELLECTUAL PROPERTY
(See Sections 3.10 and 3.11 of Security Agreement)
Refer to Schedule 3.05(b) to the Credit Agreement. [See Attached]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05(b)
to
CREDIT AGREEMENT
INTELLECTUAL PROPERTY
Trademarks

                                                      Mark   Legal Entity  
Country   Classes     App. No.     App. Date     Reg. No.     Reg. Date    
Status
 
                                                   
CORE-MARK
  Core-Mark International, Inc.   Canada   NA       480,956       1/15/82    
TMA272,823       10/15/82     Registered
 
                                                   
CORE-MARK
  Core-Mark International, Inc.   United States     42       73/360,195      
4/16/82       1,283,707       6/26/84     Registered
 
                                                   
CORE-MARK & Design (new design)
  Core-Mark International, Inc.   Canada   NA       729,697       5/19/93    
TMA433,460       9/16/94     Registered
 
                                                   
CORE-MARK INTERNATIONAL & Design (New Design Logo)
  Core-Mark International, Inc.   United States     42       74/389,810      
5/13/93       1,834,121       5/3/94     Registered
 
                                                   
CORE-MARK & Design (YOU CAN COUNT ON US)
  Core-Mark International, Inc.   Canada   NA       729,698       5/19/93    
TMA432,801       9/2/94     Registered
 
                                                   
CORE-MARK INTERNATIONAL & Design Logo (YOU CAN COUNT ON US)
  Core-Mark International, Inc.   United States     42       74/391,973      
5/18/93       1,834,123       5/3/94     Registered
 
                                                   
SMARTSTOCK
  Core-Mark International, Inc.   United States     35       75/334,833      
8/2/97       2,271,065       8/17/99     Registered

Tradenames
The company uses and has registered a number of trade names including
derivatives of the legal corporate names listed on schedule 3.15. In addition,
the company runs its two consolidation warehouses using the names Allied
Merchandising Industry and Artic Cascade and a number of derivatives thereof.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                      VEHICLE  
    Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title    
LICENSE #
 
  4/1/2005                                    
M97047
  Penske-Mt   7   1993   B   NAV/INTL   22’   1HTSCACLXRH574988          
9A47459
332119
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANEZ49005115           1WX1220
332120
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANE6Z9005149           1WX1219
332121
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANE7T9002365           4CX672
332122
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANEXV9001049           1VL4890
332123
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANE6V9001050           1VL4891
332124
  Penske-Mt   7   1997   T   TRLMO   28’   1PTO7ANE5T9002364           1WB7274
332129
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANE9V9003651           1VC5664
332125
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANE3T9002363           1VC5665
332126
  Penske-Mt   7   1996   T   TRLMO   28’   1PTO7ANE2T9009206           1VC5657
332127
  Penske-Mt   7   1997   T   TRLMO   28’   1PTO7ANE0V9004705           1WA5435
332128
  Penske-Mt   7   1997   T   TRLMO   28’   1PT07ANE2V9004706           1WA5436
332130
  Penske-Mt   7   1997   T   TRLMO   28’   1PTO7ANE7V9007065           1WC2783
332131
  Penske-Mt   7   1997   T   TRLMO   28’   1PTO7ANE7V9007066           1WC2785
332132
  Penske-Mt   7   1997   T   TRLMO   28’   1PTO7ANE4V9005615           1VL9158
334291
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANE0Y9011562           1VT6224
334292
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANE2Y9011563           1VT6225
334293
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANE9Y9011561           1VT6223
334294
  Penske-Mt   7   2000   T   TRLMO   28’   1PTO7ANE1Y9011975           1WM5155
 
  Penske-Mt   7   2002   T   TRLMO   28’   1PT01ANL629002050           1XA3157
 
  Penske-Mt   7   2002   T   TRLMO   28’   1PT01ANL829002051           1XA3159
21
  Penske-Mt   7   1980   T   STRICK   27’       239010       1VB1749
NEW
  Penske-Mt   7   2005   T   UTILITY   28’                
 
                                       
 
  6/14/2005                                    
747436
  Ryd-Mt   16/61   1997   T   TRLMO   27’   1PTO7ANE5V9003324           1WN3124
747437
  Ryd-Mt   16/61   1994   T   UTIL   28’   1UYVS1285RU330703           1WN3125
747438
  Ryd-Mt   16   1995   T   TRLMO   53’   1UYVS2537TU748001           1WH5496
747439
  Ryd-Mt   16   1996   T   TRLMO   28’   1PTO7ANEXV9001052           1VL5003
747440
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE7V9004703           1WA5433
747441
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE9V9004704           1WA5434
747442
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE4V9004707           1WA5437
747443
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE6V9004708           1WA5438
747444
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE8V9005617           1VL8834
747445
  Ryd-Mt   16   1997   T   TRLMO   28’   1PTO7ANE6V9005616           1VL8835
749708
  Ryd-Mt   16   1999   T   TRLMO   28’   1PTO7ANE3W9007101           1WE4595
749709
  Ryd-Mt   16   1999   T   TRLMO   28’   1PTO7ANE5W9007102           1WE4596
749710
  Ryd-Mt   16   1999   T   TRLMO   28’   1PTO7ANE1W9007100           1WE4594
749711
  Ryd-Mt   16   1999   T   UTILITY   28’   1UYVS1284XU742303           1WF8786
749712
  Ryd-Mt   16   1999   T   UTILITY   28’   1UYVS1286XU742304           1WF8787
754702
  Ryd-Mt   16   1999   T   TRLMO   28’   1PTO7ANM1X9013276           1WL4266
754703
  Ryd-Mt   16   1999   T   TRLMO   28’   1PTO7ANM3X9013277           1WL4267
756077
  Ryd-Mt   16   1999   T   TRLMO   35’   1FTO7ANK1X9003722           1WL4333
756127
  Ryd-Mt   16   1999   T   TRLMO   48’   1PTO1ANH4Y9003718           1WL4385
761792
  Ryd-Mt   16   2000   T   TRLMO   28’   1PTO7ANE1Y9011568           1VT6006
761793
  Ryd-Mt   16   2000   T   TRLMO   28’   1PTO7ANE8Y9011566           1VT6004
761794
  Ryd-Mt   16   2000   T   TRLMO   28’   1PTO7ANEXY9011567           1VT6005
761795
  Ryd-Mt   16   2000   T   TRLMO   28’   1PTO7ANE6Y9011565           1VT6002
770295
  Ryd-Mt   16   2001   T   TRLMO   28’   1PTO1ANE519007321           1WF7672
770297
  Ryd-Mt   16   2001   T   TRLMO   28’   1PTO1ANLE319007320           1WF7673
770298
  Ryd-Mt   16   2001   T   TRLMO   28’   1PTO1ANE019007324           1WF7670
770299
  Ryd-Mt   16   2001   T   TRLMO   28’   1PTO1ANL419007309           1WF7675
770300
  Ryd-Mt   16   2001   T   TRLMO   28’   1PTO1ANL019007310           1WF7674

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Document for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     4/1/2005                                
102T
  T.C.I.-Mt   21   1993   T   TRLMO   28’   1PTO7ANE2P9016908       4AS5315
103T
  T.C.I.-Mt   21   1993   T   TRLMO   28’   1PTO7ANE3P9016905       4AS5316
104T
  T.C.I.-Mt   21   1993   T   TRLMO   28’   1PTO7ANE4P9016906       4AS5317
105T
  T.C.I.-Mt   21   1993   T   TRLMO   28’   1PTO7ANE6P9016910       4AS5351
106T
  T.C.I.-Mt   21   1993   T   TRLMO   28’   1PTO7ANE5T9016909       4AS5352
108T
  T.C.I.-Mt   21   1994   T   TRLMO   28’   1PTO7ANE3S9003463       4AS5319
109T
  T.C.I.-Mt   21   1995   T   TRLMO   28’   1PTO7ANE8S9009209       4AS5320
111T
  T.C.I.-Mt   21   1995   T   TRLMO   28’   1PTO7ANE4S9009210       4AS5339
112T
  T.C.I.-Mt   21   1995   T   TRLMO   28’   1PTO7ANE6S9009208       4AS5340
113T
  T.C.I.-Mt   21   1996   T   TRLMO   28’   1PTO7ANE5T9009671       4AS5341
114T
  T.C.I.-Mt   21   1996   T   TRLMO   28’   1PTO7ANE7T9009672       4AS5342
115T
  T.C.I.-Mt   21   1995   T   TRLMO   28’   1PTO7ANE9T9009673       4AS5343
116T
  T.C.I.-Mt   21   1996   T   TRLMO   28’   1PTO7ANEOT9009674       4AS5344
117T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANEXV9004694       4AS5345
118T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANE1V9004695       4AS5346
119T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANE4V9004691       4AS5347
120T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE219007213       4AS5348
121T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANEX19007217       4AS5349
122T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE619007215       4AS5350
123T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE019007212       4AS5337
32T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE419007214       4AS5336
33T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE119007218       4AS5309
34T
  T.C.I.-Mt   21   2001   T   TRLMO   28’   1PTO7ANE819007216       4AS5310
35T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANE6V9004692       4AS5311
36T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANE8V9004693       4AS5312
37T
  T.C.I.-Mt   21   1997   T   TRLMO   28’   1PTO7ANE3V9004696       4AS5313
 
                                   
 
  Updated 4-1-05                                
331002
  Penske-Mt   23   1993   T   TRLMO   28’   1PTO7ANE4P9007836       4AA8222
331003
  Penske-Mt   23   1993   T   TRLMO   28’   1PTO7ANE6P9007837   rfr removed  
4AA8220
331595
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE1V9003323       1WB7254
331596
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE1V9003322       1WB7253
331597
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE5V9004697       4AB6679
331598
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE7V9004698   totaled 7-25-05
  4AB6676
331599
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE9V9004699       4AB6678
331600
  Penske-Mt   23   1997   T   TRLMO   28’   1PT07ANE1V9004700       1WA5431
334313
  Penske-Mt   23   2000   T   TRLMO   28’   1PTO7ANE4Y9011564       1VT6003
334314
  Penske-Mt   23   2000   T   TRLMO   28’   1PTO7ANE0Y9011576       1VT6007
863476
  Penske-Mt   23   2002   T   TRLMO   32’   1PTO1ANL219007311       4AA3222
863477
  Penske-Mt   23   2002   T   TRLMO   32’   1PTO1ANL219007312       4AA3221
871622
  Penske-Mt   23   2003   T   UTILITY   32’   1UYVS23203U936904       4CH2455
1282
  Penske-Mt   23   2004   T   UTILITY   28’   1UYVS12823U128201        
1283
  Penske-Mt   23   2004   T   UTILITY   35’   1UYVS23533U128301       4FC4354
1284
  Penske-Mt   23   2004   T   UTILITY   28’   1UYVS12845U632607        
NEW
  Penske-Mt   23   2005   T   UTILITY   28’            

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Document for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     Updated 4-1-05                                
527746
  Ryd-Mt   35   1994   CG   EIGHT   CONGEAR   1E9501135R1016140       1VR3881
768435
  Ryd-Mt   35   2001   CG   GR TDNE   CONGEAR   1PTOYR0G429000270       1WE1780
768739
  Ryd-Mt   35   2001   CG   GR TDNE   CONGEAR   1PTOYR0G629000271       1WE1778
768436
  Ryd-Mt   35   2001   CG   GR TDNE   CONGEAR   1PTOYR0G829000269       1WE1779
235626
  Ryd-Mt   35   1993   T   TRLMO   53’ DRY   1H2V05324PB033427       X58573
256126
  Ryd-Mt   35   1995   T   UTILITY   48’   1UYVS2482SM603427       QQ73603
617567
  Ryd-Mt   35   1991   T   TRLMO   28’   1PT071NE3L9001679       1VE3607
617609
  Ryd-Mt   35   1993   T   TRLMO   28’   1PT07ANE6P9016893       1VM1258
617610
  Ryd-Mt   35   1993   T   TRLMO   28’   1PT07ANEXP9016895       1VJ8952
617611
  Ryd-Mt   35   1993   T   TRLMO   28’   1PT07ANE8P9016894       1VJ8949
617612
  Ryd-Mt   35   1993   T   TRLMO   28’   1PT07ANE1P9016896       1UU6565
617613
  Ryd-Mt   35   1994   T   UTILITY   28’   1UYVS1295RU194601       1VN8167
617614
  Ryd-Mt   35   1994   T   UTILITY   28’   1UYVS1297RU194602       1VN8168
617615
  Ryd-Mt   35   1994   T   UTILITY   28’   1UYVS1299RU194603       1VN8169
617616
  Ryd-Mt   35   1994   T   UTILITY   28’   1UYVS1290RU194604       1VN8170
617617
  Ryd-Mt   35   1994   T   TRLMO   32’   1PTO7ANL0R9015014       1VR2075
617618
  Ryd-Mt   35   1994   T   TRLMO   28’   1PT07ANE1R9012351       1VR2867
710456
  Ryd-Mt   35   1995   T   TRLMO   28’   1PT07ANE0S9009205       1WX1337
710457
  Ryd-Mt   35   1995   T   TRLMO   28’   1PT07ANE9S9009204       1WK5882
710458
  Ryd-Mt   35   1995   T   TRLMO   28’   1PT07ANE7S9009203       1VT1073
717511
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE1T9009666       1WR7881
717512
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE3T9009667       1VT9806
717513
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE5T9009668       1VT9811
717514
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE7T9009669       1VT9749
717515
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE3T9009670       1VT9807
717517
  Ryd-Mt   35   1996   T   TRLMO   28’   1PT07ANE4T9009676       1VT9816
733343
  Ryd-Mt   35   1998   T   TRLMO   28’   1PTO7ANE6W9007088       1WG3583
733344
  Ryd-Mt   35   1998   T   TRLMO   40’   1PTO1ANK8W9007103       1WG3587
753778
  Ryd-Mt   35   1999   T   TRLMO   28’   1PTO7ANM7X9013282       1WH7397
753779
  Ryd-Mt   35   1999   T   TRLMO   28’   1PTO7ANM9X9013283   out of svc 12-21-04
  1WH7394
753780
  Ryd-Mt   35   1999   T   TRLMO   28’   1PTO7ANM0X9013284       1WH7395
756322
  Ryd-Mt   35   2000   T   TRLMO   28’   1PTO7ANE3X9003729       1WL4406
768430
  Ryd-Mt   35   2001   T   TRLMO   40’   1PT07ANK619007206       1WE1768
768431
  Ryd-Mt   35   2001   T   TRLMO   28’   1PT07ANK819007207       1WE1775
768432
  Ryd-Mt   35   2001   T   TRLMO   28’   1PTO7ANE919007208       1WE1776
768433
  Ryd-Mt   35   2001   T   TRLMO   28’   1PTO7ANE019007209       1WE1777
602962
  Ryd-Mt   35   2004   T   UTILITY   48’   1UYVS24863U128401        
NEW
  Ryd-Mt   35   2005   T   UTILITY   28’   1UYVS12855U683307        
NEW
  Ryd-Mt   35   2005   T   UTILITY   28’   1UYVS12835U683306        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     Updated 1-1-05                                
803583
  Storage   44   1980   T   PIKE   DRY   79V598       415Y9
5331015
  Penske-Mt   44   1994   T   TRLMO   32’   1PTO7ANLX9016880        
5331016
  Penske-Mt   44   1994   T   TRLMO   32’   1PTO7ANL19016881        
5331078
  Penske-Mt   44   1994   T   UTILITY   28’   1UYVS1283RU330702        
5331079
  Penske-Mt   44   1994   T   UTILITY   28’   1UYVS1281RU330701        
5331080
  Penske-Mt   44   1994   T   TRLMO   32’   1PTO7ANL8R9016721        
5331081
  Penske-Mt   44   1994   T   TRLMO   32’   1PTO7ANL6R9016720        
5331222
  Penske-Mt   44   1996   T   TRLMO   32’   1PTO1ANL3T9002358        
5331223
  Penske-Mt   44   1996   T   TRLMO   32’   1PTO1ANL3T9002359        
5331224
  Penske-Mt   44   1996   T   TRLMO   32’   1PTO1ANM8T9010613        
5331225
  Penske-Mt   44   1996   T   TRLMO   32’   1PTO1ANM8T9010614        
5331686
  Penske-Mt   44   1997   T   TRLMO   32’   1PTO1ANL1W9002995        
5331842
  Penske-Mt   44   1999   T   TRLMO   32’   1PTO1ANLOX9003685        
5331843
  Penske-Mt   44   1999   T   TRLMO   32’   1PTO1ANL2X9003686        
5334329
  Penske-Mt   44   1999   T   TRLMO   28’   1PTO7ANE5Y9011573        
5332141
  Penske-Mt   44   2000   T   TRLMO   32’   1PTO1ANL5Y9003733        
5332142
  Penske-Mt   44   2000   T   TRLMO   32’   1PTO1ANL3Y9003732        
5334330
  Penske-Mt   44   2000   T   TRLMO   28’   1PTO7ANE3Y9011572        
868223
  Penske-Mt   44   2001   T   TRLMO   32’   1PTO7ANLX19007220        
868224
  Penske-Mt   44   2001   T   TRLMO   32’   1PTO7ANL319007219        
868225
  Penske-Mt   44   2001   T   TRLMO   32’   1PTO7ANL119007221        
871623
  Penske-Mt   44   2002   T   UTILITY   35’   1UYVS23593U936801       HS77501
871624
  Penske-Mt   44   2002   T   UTILITY   32’   1UYVS23293U936903       HS77503
871625
  Penske-Mt   44   2002   T   UTILITY   32’   1UYVS23223U936905       HS75829
868226
  Penske-Mt   44   2003   T   UTILITY   35’   1PTO1ANL629002050        
868227
  Penske-Mt   44   2003   T   UTILITY   35’   11PYO1ANL829002051        
 
                                   
 
  Updated 6-14-05                                
9829
      45   1989   P   FRTLNR       1FUKZKY85KH408653       YABH205
1310
      45   1994   T   TRLMO   28’   1PTO7ANE3R9012352       HP77963
1320
      45   1995   T   TRLMO   28’   1PTO7ANE5S9003464       HP88144
1338
  Artic/storage   45   1986   T   COMET   32’   1COR32014GS033490       HP62662
1340
      45   1996   T   TRLMO   28’   1PTO7ANEXT9009665       HQ30394
1350
      45   1996   T   TRLMO   35’   1PTO1ANL5T9010612       HR15919
1360
      45   1998   T   TRLMO   35’   1PTO1ANL9W9007104       HR16000
1370
      45   1999   T   TRLMO   35’   1PTO1ANL3X9017581       HR69786
1380
      45   2000   T   TRLMO   35’   1PTO1ANL219001900       HS371143
9835
      45   1991   T   TRLMO   28’   1PTO7ANEON9006517       HR42138
1390
      45   2003   T   UTILITY   28’   1UYVS128234995601        
1395
      45   2003   T   UTILITY   35’   1UYVS23533U995701       HS70790

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     Updated 6-28-05                                
823051
  Penske-Mt   48   1994   T   TRLMO   48’   1PTO1ANH6R9003866       97175K
826409
  Penske-Mt   48   1989   T   TRLMO   27’   1PTO71NEOK9006062        
827155
  Penske-Mt   48   1995   T   UTILITY   28’   1UYVS1281SU374302       6039FTA
827156
  Penske-Mt   48   1995   T   UTILITY   28’   1UYVS128XSU374301       6038FTA
831358
  Penske-Mt   48   1996   T   TRLMO   48’   1PTO1ANH6T9010419       1807FTB
831359
  Penske-Mt   48   1996   T   TRLMO   40’   1PT01ANK9V9001132       9828FTB
831360
  Penske-Mt   48   1996   T   UTILITY   28’   1PT07ANE2T9009675       0284FTB
837672
  Penske-Mt   48   1997   T   TRLMO   35’   1PTO1ANL8V9006041       0851FTB
842167
  Penske-Mt   48   1998   T   TRLMO   40’   1PTO1ANL1W9012622       6895FTB
849041
  Penske-Mt   48   1999   T   TRLMO   35’   1PTO1ANL1X9017580       6755FTB
855319
  Penske-Mt   48   2000   T   TRLMO   35’   1PTO7ANLXY9013819       0316FTC
855320
  Penske-Mt   48   2000   T   TRLMO   35’   1PTO7ANL6Y9013820       0317FTC
861128
  Penske-Mt   48   2001   T   TRLMO   48’   1PTO1ANH529000303       4232FTC
861129
  Penske-Mt   48   2001   T   TRLMO   28’   1PTO7ANE719007210       4233FTC
861130
  Penske-Mt   48   2001   T   TRLMO   28’   1PTO7ANE919007211       4230FTC
861131
  Penske-Mt   48   2001   T   TRLMO   35’   1PTO7ANL319007222       4231FTC
866993
  Penske-Mt   48   2002   T   TRLMO   40’   1PTO1ANKX29002706       4274FTC
866994
  Penske-Mt   48   2002   T   TRLMO   40’   1PTO1ANK029002049       4283FTC
868066
  Penske-Mt   48   2002   T   TRLMO   48’   1PT01ANH729003509       4285FTC
871621
  Penske-Mt   48   2002   T   UTILITY   40’   1UYVS24003U937001       9240FTC
871622
  Penske-Mt   48   2006   T   UTILITY   48’   1UYVS24815U683601        
 
                                   
 
  Updated 6-14-5                                
3
      53   1980   B   FORD   LN6000   N61HVJE0027        
 
      53   1976   CG   TRLMO   DOLLY   N92063        
 
      53   1980   CG   TRLMO   DOLLY   CV1271        
146
      53   1999   T   TRLMO   32’   1PTO7ANMMX9013261       4442MH
147
      53   1999   T   TRLMO   32’   1PTO7ANMMX9013262       4441MH
1796
  54   53   1979   T   UTIL   27’   7L94247003   selling   32031TR
3202
  103   53   1988   T   UTIL   32’   1UYVS2474JU903203   selling   2547KQ
3203
  102   53   1988   T   UTIL   32’   1UYVS2472JU903202   selling   2548KQ
12
      53   2001   T   TRLMO   28’   1PT07ANE629000301       9522-NS
218
      53   2000   T   TRLMO   32’   APT01ANL5Y9015218       3907MZ
219
      53   2000   T   TRLMO   32’   1PT01ANL7Y9015219       3906MZ
48-1
      53   2000   T   TRLMO   48’   1PT01ANH7Y9016219       3909MZ
48-2
      53   2000   T   TRLMO   48’   1PT01ANH5Y9016218       3908MZ
232
      53   2002   T   UTILITY   32’   1UYVS23253U936901       0699PJ
253
      53   2002   T   UTILITY   53’   1UYVS25303U936701       0166PM
228
      53   2002   T   UTILITY   28’   1UYVS12833U938601       0746PJ

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     Updated 6-8-05                                
631374
  Ryd-Mt   65   1994   T   TRLMO   28’   1PTO7ANE9R9013893       4078AT
631375
  Ryd-Mt   65   1994   T   TRLMO   28’   1PTO7ANE5R9013891       4079AT
631477
  Ryd-Mt   65   1994   T   TRLMO   28’   1PTO7ANE0R9013894       4077AT
711409
  Ryd-Mt   65   1996   T   TRLMO   28’   1PTO7ANE1T9002362       7448AT
735255
  Ryd-Mt   65   1996   T   UTIL   28’   1UYVS12BOTU833806       05893AT
735368
  Ryd-Mt   65   1997   T   TRLMO   35’   1PTO1ANLXV9006042       05648AT
737374
  Ryd-Mt   65   1998   T   TRLMO   28’   1PTO7ANE6W9007089       0658AT
737375
  Ryd-Mt   65   1998   T   TRLMO   28’   1PTO7ANE8W9007090       06459AT
737377
  Ryd-Mt   65   1998   T   TRLMO   28’   1PTO7ANE8W9007093       04543AT
753776
  Ryd-Mt   65   1999   T   TRLMO   28’   1PTO7ANM5X9013278       06803AT
753777
  Ryd-Mt   65   1999   T   TRLMO   28’   1PTO7ANM5X9013279       06804AT
995711
  Ryd-Mt   65   2001   T   TMBL   28’   1PT07ANE919007323       33455T
 
  Ryd-Mt   65   2003   T   UTIL   35’   1UYVS23553U900801       33772T
NEW
  Ryd-Mt   65   2005   T   UTIL   28’   1UYVS12875U683308        
NEW
  Ryd-Mt   65   2005   T   UTIL   35’   1UYVS23545U683809        
760824
  Ryd-Mt   65   2000   T   TRLMO   28’   1PTO7ANE3Y9011569       08158AT
760825
  Ryd-Mt   65   2000   T   TRLMO   28’   1PTO7ANEXY9011570       08159AT
 
                                   
 
  Updated 2-2-05                                
12324
  Penske-Mt   71   1972   CG   COMET   Dolly       47210366    
2
  Penske-Mt   71   1984   CG   GR TDNE   Dolly   4F00816DJ017404        
826659
  Penske-Mt   71   1983   CG   AZTE   Dolly   1AZAA1D15D1013470        
823046
  Penske-Mt   71   1985   T   TRLMO   40’   1UYVS2405FC405706       83087E
823048
  Penske-Mt   71   1994   T   TRLMO   28’   1UYVS1292RU194605       4F73454
823049
  Penske-Mt   71   1988   T   TRLMO   48’   1PTO1ANHOJ9000739       85365E
826350
  Penske-Mt   71   1995   T   TRLMO   42’   1PTO11NJ2S9015098       52073K
837351
  Penske-Mt   71   1996   T   TRLMO   48’   1PTO1ANH9V9006898       32624L
837352
  Penske-Mt   71   1996   T   TRLMO   35’   1PTO1ANL3V9007047       82810K
837353
  Penske-Mt   71   1996   T   TRLMO   28’   1PTO1ANE3V9007064       32799L
837354
  Penske-Mt   71   1996   T   TRLMO   28’   1PTO1ANE1V9007063       34001L
841951
  Penske-Mt   71   1999   T   TRLMO   28’   1PTO7ANE4W9007091       45524L
842801
  Penske-Mt   71   1999   T   TRLMO   48’   1PTO1ANH8X9002375       64907L
849243
  Penske-Mt   71   2000   T   TRLMO   48’   1PTO1ANH1Y9003739       256YPL
849244
  Penske-Mt   71   2000   T   TRLMO   48’   1PTO1ANH8Y9003740       257YPL
846127
  Penske-Mt   71   1999   T   TRLMO   48’   1PTO1ANHXX9017492       521YKM
871627
  Penske-Mt   71   2002   T   UTILITY   35’   1UYVS23573U938501       91874M
883917
  Penske-Mt   71   1997   T   TRLMO   53’   1PT01ACHXS9007900       9077CK
883918
  Penske-Mt   71   1994   T   TRLMO   50’   1PTO1ANH9W9003629       9023CB
891616
  Penske-Mt   71   2005   T   UTILITY   35’   1UYVS235154632803        
891622
  Penske-Mt   71   2005   T   UTILITY   48’   1UYVS24845U683401        
891623
  Penske-Mt   71   2005   T   UTILITY   48’   1UYVS24865U683402        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     Updated 4-1-05                                
 
      72   1985   CG   REGENT-1   DOLLY   2R9E00311F1015108       905260
 
      72   1987   CG   TOW-2   DOLLY   TOW398712-131676        
 
      72   1985   CG   TOW-5   DOLLY   1DF660003F203646       P17846
 
      72   1988   CG   FRUE-6   DOLLY   TOW121866-131648       851683
3
      72   1985   T   UTILITY   27’ DRY   1UYVS1280F213206       425328
5
      72   1994   T   TRLMO   28’   1PTO7ANE3R9013888       829034
6
      72   1994   T   TRLMO   28’   1PTO7ANE5R9013889       825035
7
      72   1994   T   TRLMO   28’   1PTO7ANE7R9013887       829033
8
      72   1994   T   TRLMO   28’   1PTO7ANE8S9003460       833919
9
      72   1994   T   TRLMO   28’   1PTO7ANE8S9003461       833921
10
      72   1995   T   TRLMO   28’   1PTO7ANE8T9002360       897635
11
      72   1995   T   TRLMO   28’   1PTO7ANEXT9002361       897636
12
      72   1997   T   TRLMO   28’   1PTO7ANE9V9005612       985442
13
      72   1997   T   TRLMO   28’   1PTO7ANE0V9005613       985443
14
      72   1998   T   TRLMO   28’   1PTO7ANE7W9007098       W28593
15
      72   1998   T   TRLMO   28’   1PTO7ANE9W9007099       W28594
17
      72   1999   T   TRLMO   28’   1PTO7ANM5X9005972       ABN84529
16
      72   1999   T   TRLMO   28’   1PTO7ANM5X9005973       ABN84530
21
      72   2000   T   TRLMO   28’   1PTO7ANE7Y9011574       P69032
20
      72   2000   T   TRLMO   28’   1PTO7ANE9Y9011575       P69033
18
      72   2000   T   TRLMO   28’   1PTO7ANEXY9003730       LPP39318
19
      72   2000   T   TRLMO   28’   1PTO7ANEXY9006093       LPP39319
22
      72   2001   T   TRLMO   28’   1PTO7AWE519007318       R31458
23
      72   2001   T   TRLMO   28’   1PTO7AW3719007319       R31456
24
      72   2002   T   TRLMO   28’   1PTO7ANE129003168       R59533
25
      72   2003   T   UTILITY   28’   1UYVS12873U938603       541115
26
      72   2003   T   UTILITY   28’   1UYVS12853U938602       541114
NEW
      72   2005   T   UTILITY   28’   1UYVS23555U683804        
NEW
      72   2005   T   UTILITY   28’   1UYVS23595U683806        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
PLEDGE AND SECURITY AGREEMENT
Title Documents for PP Component of Equipment

                                                                  VEHICLE      
Unit#   VENDOR   DC   YEAR   TYPE   MAKE   MODEL   SERIAL NUMBER   Title  
LICENSE #     6/13/2005                                
835737
  Penske-Mt   75   1997   T   TRLMO   28’   1PT07ANE2V9005614       Z01437
839768
  Penske-Mt   75   1998   T   TRLMO   28’   1PTO7ANE3W9007096       Z46676
839769
  Penske-Mt   75   1998   T   TRLMO   28’   1PTO7ANE5W9007097       Z46677
846695
  Penske-Mt   75   2000   T   TRLMO   28’   1PTO7ANMMX9013280        
846696
  Penske-Mt   75   2000   T   TRLMO   28’   1PTO7ANMMX9013281       Z71311
858300
  Penske-Mt   75   2001   T   TRLMO   28’   1PTO7ANE519004550       70691Y
858301
  Penske-Mt   75   2001   T   TRLMO   28’   1PTO7ANE719004551       70692Y
858302
  Penske-Mt   75   2001   T   TRLMO   28’   1PTO7ANE919004552       70693Y
858303
  Penske-Mt   75   2001   T   TRLMO   28’   1PTO7ANE019004553       70694Y
858304
  Penske-Mt   75   2002   T   TRLMO   28’   1PTO7ANE219004554       70695Y
861047
  Penske-Mt   75   2002   T   TRLMO   35’   1PTO7ANL529000872       Z99684
861048
  Penske-Mt   75   2002   T   TRLMO   28’   1PTO7ANE729000873       Z99685
861049
  Penske-Mt   75   2002   T   TRLMO   28’   1PTO7ANE929000874       Z99686
861050
  Penske-Mt   75   2002   T   TRLMO   28’   1PTO7ANEO29000875       Z99687
867551
  Penske-Mt   75   2002   T   TRLMO   35’   1PT1ANL829003510       99757Y
891600
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12835U632601       W21592
891601
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12855U632602       W21593
891602
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12875U632603       W21842
891603
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12895U632604       W21841
891604
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12805U632605       W21840
891605
  Penske-Mt   75   2005   T   UTILITY   28’   1UYVS12825U632606       W21843
891606
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS235X5U683801       W21736
891607
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS23515U683802       W21734
891608
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS23535U683803       W21735
891609
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS23525U683808       W21858
891610
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS23505U683807       W21857
891611
  Penske-Mt   75   2005   T   UTILITY   35’   1UYVS23575U683805       W54202
 
                                   
 
  Updated 1-1-05                                
NEW
      79   2005   T   UTILITY   28’   1UYVS12845U683301        
NEW
      79   2005   T   UTILITY   28’   1UYVS12865U683302        
47745
      79   95   T   UTILITY   28’   1UYVS128XSU507901        
47746
      79   95   T   UTILITY   28’   1UVYS1281SU507902        
 
                                   
 
  6/8/2005                                
5331226
  Penske-Mt   256   1996   T   TRLMO   35’   1PTO1ANLOT9010159        
5331227
  Penske-Mt   256   1996   T   TRLMO   35’   1PTO1ANL9T9010158        
5331694
  Penske-Mt   256   1997   T   TRLMO   48’   1PTO1ANH5W9002994        
5331774
  Penske-Mt   256   1998   T   TRLMO   35’   1PTO1ANLOW9007105        
5331833
  Penske-Mt   256   1998   T   TRLMO   48’   1PTO1ANH4W9002244        
866987
  Penske-Mt   256   2002   T   TRLMO   28’   1PTO1ANH129003506        
866988
  Penske-Mt   256   2002   T   TRLMO   28’   1PTO1ANH329003507        
866989
  Penske-Mt   256   2002   T   TRLMO   28’   1PTO1ANH529003508        
875405
  Penske-Mt   256   2003   T   UTILITY   48’   1UYVS24863U050802        
875406
  Penske-Mt   256   2003   T   UTILITY   48’   1UYVS24843U050801        
891614
  Penske-Mt   256   2005   T   UTILITY                
891615
  Penske-Mt   256   2005   T   UTILITY                
891616
  Penske-Mt   256   2005   T   UTILITY                
891617
  Penske-Mt   256   2005   T   UTILITY                
891618
  Penske-Mt   256   2005   T   UTILITY                
891619
  Penske-Mt   256   2005   T   UTILITY                
891620
  Penske-Mt   256   2005   T   UTILITY                
891621
  Penske-Mt   256   2005   T   UTILITY                
NEW
  Penske-Mt   256   2005   T   UTILITY   35’   1UYVS23545U683812        
NEW
  Penske-Mt   256   2005   T   UTILITY   35’   1UYV523525U683811        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
to
PLEDGE AND SECURITY AGREEMENT
Fixtures
(See Section 3.11 of Security Agreement)
Intentionally Omitted

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
to
PLEDGE AND SECURITY AGREEMENT
List of Pledged Collateral, Securities, and Other Investment Property
(See Section 3.13 of Security Agreement)
Refer to Schedule 3.15 of the Credit Agreement except for the stock of Core-Mark
Holding Company, Inc. [See Attached]
All direct and indirect subsidiaries of Core-Mark Holding Company, Inc. (other
than the companies listed below) are considered Pledged Collateral.
C/M Products, Inc.
ASI Office Automation, Inc.
General Acceptance Corporation
Marquise Ventures Company, Inc.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to
PLEDGE AND SECURITY AGREEMENT
State and Provincial Offices in Which UCC and PPSA Financing Statements Have
Been Filed
(See Section 3.1 of Security Agreement)
Refer to the states relating to active companies listed on Schedule 3.15 to the
Credit Agreement. [See Attached]

 

 



--------------------------------------------------------------------------------



 



Schedule 3.15 to Credit Agreement
Core-Mark Holding Company, Inc. and Subsidiaries

                                                              Organization      
                                      Number   Federal                          
              assigned by   Employer   Authorized   Par Value of   Authorized  
Par Value of   Issued as of   Issued as of     Type of   Active/   State of  
State of   Identification   Common   Common   Preferred   Preferred   August 23,
  Dec. 31, Company   Entity   Inactive   Incorporation   Incorporation   Number
  Stock   Stock   Stock   Stock   2004   2004  
Core-Mark Holding Company, Inc.
  Corporation   Active   Delaware   3845035   20-1489747   50,000,000   $0.01  
n/a   n/a   9,81 5,375   9,815,375
Core-Mark Holdings I, Inc.
  Corporation   Active   Delaware   3843173   20-1489777   1,000   $0.01   n/a  
n/a   1,000   1,000
Core-Mark Holdings II, Inc.
  Corporation   Active   Delaware   3843174   20-1489798   1,000   $0.01   n/a  
n/a   1,000   1,000
Core-Mark Holdings III, Inc.
  Corporation   Active   Delaware   3843172   20-1489834   1,000   $0.01   n/a  
n/a   1,000   1,000
Core-Mark International, Inc.
  Corporation   Active   Delaware   2484265   91-1295550   100   $0.0001   n/a  
n/a   100   100
Core-Mark Midcontinent, Inc.
  Corporation   Active   Arkansas   CP00013272   74-2354997   2,000   $1.00  
n/a   n/a   2,000   2,000
Minter-Weisman Company
  Corporation   Active   Minnesota   1P-571   41-0809931   100,000   $1.00   n/a
  n/a   1,000   1,000
Head Distributing Company
  Corporation   Active   Georgia   7006574   58-1095258   10,000,000 shares
(1,000,000 class A Voting) (9,000,000 class B non-voting)   $0.01 (for bothing
voting & non-voting class)   n/a   n/a   773,136 (90,000 class A & 683,136 class
B)   773,136 (90,000 class A & 683,136 class B)
Core-Mark Interrelated Companies, Inc.
  Corporation   Active   California   734331   94-2317385   1,000,000   $1.00  
n/a   n/a   1,00 0,000   1,000,000
C/M Products, Inc.
  Corporation   Inactive   California   N/A   94-3104739   1,000   $1.00   n/a  
n/a   100   100
ASI Office Automation, Inc.
  Corporation   Inactive   California   N/A   95-3256944   300,000   $0.05  
150,000   no par value   300,000   300,000
General Acceptance Corporation
  Corporation   Inactive   California   N/A   95-3895935   400,000   none   n/a
  n/a   2 00   200
Marquise Ventures Company, Inc.
  Corporation   Inactive   California   N/A   95-3983880   75,000   none   n/a  
n/a   75,000   75, 000

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)
AMENDMENT
This Amendment, dated                     ,  _____  is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
October [_____], 2005, between the undersigned, as the Grantors, and JPMorgan
Chase Bank, N.A., as the Administrative Agent, (the “Security Agreement”) and
that the Collateral listed on Schedule I to this Amendment shall be and become a
part of the Collateral referred to in said Security Agreement and shall secure
all Secured Obligations referred to in said Security Agreement.

                           
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO
PLEDGE & SECURITY AGREEMENT
Assigned Contracts
(See “Assigned Contracts” Definition)
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO AMENDMENT
STOCKS

                      Certificate           Percentage of Issuer   Number(s)  
Number of Shares   Class of Stock   Outstanding Shares
 
               

BONDS

                        Issuer   Number     Face Amount     Coupon Rate    
Maturity                        

GOVERNMENT SECURITIES

                      Issuer   Number   Type   Face Amount   Coupon Rate  
Maturity
 
                   

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

          Issuer   Description of Collateral   Percentage Ownership Interest
 
       

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
COMMERCIAL TORT CLAIMS

                  Case Number; Name of Description of Claim   Parties   Court
where Case was Filed
 
       

 

 